t c no united_states tax_court mark a rutkoske sr petitioner v commissioner of internal revenue respondent felix rutkoske jr and karen e rutkoske petitioners v commissioner of internal revenue respondent docket nos filed date in a limited_liability_company llc in which ps were members owned acres of land property that it leased to others who used it as farmland in llc conveyed a conservation_easement restricting the development rights on the property to e a public charity in exchange for dollar_figure ps reported the bargain element of the transaction allegedly dollar_figure as a noncash charitable_contribution following the conveyance of the development rights the llc sold its interest in the property to q an unrelated party for dollar_figure on their respective income_tax returns ps classified themselves as qualified farmers within the purview of sec_170 a qualified farmer defined as a taxpayer whose gross_income from the trade_or_business_of_farming as defined by sec_2032a is greater than of his her total gross_income for the year may deduct the value of a qualified_conservation_contribution of up to of his her contribution_base for the year of contribution sec_2032a sets forth specific activities that constitute the trade_or_business_of_farming ps maintain that the proceeds from the sale of the property as well as the proceeds from the sale of development rights attached thereto while not specifically listed in sec_2032a constitute income from the trade_or_business_of_farming held pursuant to sec_1_703-1 income_tax regs ps are treated as having directly conveyed the conservation_easement to e held further ps are not qualified farmers within the purview of sec_170 neither the sale of the property nor the sale of development rights attached thereto constitutes an activity that is included in the trade_or_business_of_farming as defined by sec_2032a held further ps are limited by sec_170 to a charitable_contribution_deduction of of their respective contribution bases with respect to the conveyed conservation_easement jay s block for petitioners david a indek and nancy m gilmore for respondent opinion jacobs judge these consolidated cases are before the court on the parties’ cross-motions for partial summary_judgment the issue raised in each party’s motion is whether petitioners mark and felix rutkoske were qualified farmers at the time they through browning creek llc browning creek a limited_liability_company of which they were the only members conveyed a conservation_easement restricting the development rights on acres to a public charity for a bargain price that conveyance gave rise to the allowance of a charitable_contribution_deduction under sec_170 mark and felix rutkoske maintain they are qualified farmers respondent asserts they are not if the conveyance of the conservation_easement was made by qualified farmers petitioners may deduct a qualified_conservation_contribution of up to of their respective contribution bases less the amount of all other charitable_contributions allowable under paragraph of subsection b for the year of contribution if the donation of the conservation_easement was not made by qualified farmers then the deduction is limited to of the donors’ respective 1as will be seen infra pp pursuant to sec_1_703-1 income_tax regs petitioners are treated as having directly made the contribution of the conservation_easement contribution bases less the amount of all other charitable_contributions allowable under paragraph of subsection b in the year of contribution unless otherwise indicated all section references are to the internal_revenue_code code as amended for the relevant years and all rule references are to the tax_court rules_of_practice and procedure background at the time they filed their respective petitions petitioners resided in delaware petitioner in docket no is mark a rutkoske sr petitioners in docket no are felix rutkoske jr and karen e rutkoske husband and wife mark rutkoske and felix rutkoske are brothers karen rutkoske is a party by virtue of having filed a joint income_tax return with her husband in mark and felix rutkoske were in the_business_of_farming through numerous entities they owned seven parcels of land in maryland and delaware totaling big_number acres in one such parcel of land as is relevant in this matter wa sec_355 acres of land property known as browning creek farm in earleville maryland the property was owned by browning creek and each rutkoske brother was a member of browning creek for federal_income_tax purposes browning creek was treated as a partnership browning creek was in the business of leasing land browning creek leased the property to rutkoske farms a delaware general_partnership through which the rutkoske brothers farmed the property and the six other parcels of land during the brothers each 2partnerships in general are subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra pub_l_no sec_1 stat pincite sec_6226 provides that in a tefra proceeding we have jurisdiction to determine all partnership items of the partnership for the partnership_tax_year to which a notice of final_partnership_administrative_adjustment relates including the proper allocation of such items among the partners penalties additions to tax or other_amounts which relate to a partnership_item adjustment however sec_6231 provides that an entity will not be treated as a partnership for purposes of the tefra procedures if the entity has or fewer partners each of whom is an individual other than a nonresident_alien a c_corporation or an estate of a deceased partner browning creek’s two members are individuals consequently it falls within the sec_6231 exception and the tefra procedures are inapplicable 3the rutkoske brothers employed a complex structure to own and operate their farming_business the property owned by browning creek was leased to and operated by rutkoske farms the partners of rutkoske farms were felix rutkoske holding a interest mark rutkoske holding a interest superior ag inc a corporation holding a interest sassafras ag inc a corporation holding a interest and russet ag inc a corporation holding a interest the stockholders of superior ag inc were felix and mark rutkoske each holding of the outstanding_stock the stockholders of sassafras ag inc were felix rutkoske and mark bice each holding of the outstanding_stock the shareholders of russet ag inc were mark rutkoske and mark bice each holding of the outstanding_stock another business rutkoske brothers inc an s_corporation owned by the rutkoske brothers each of whom held of the corporation’s outstanding_stock owned the machinery and equipment used in working the farms rendered at least big_number hours of physical labor and management services in growing and harvesting corn barley wheat and soybeans on all of their properties they borrowed money when necessary and joined the u s department of agriculture’s farm service agency subsidy programs in fall the brothers through rutkoske farms planted wheat on the property and reserved to themselves its harvesting and the proceeds derived from the sale thereof on date browning creek conveyed a conservation_easement to eastern shore land conservancy inc restricting the development rights attached to the property in exchange for dollar_figure in connection with the granting of the easement browning creek obtained an appraisal which set forth the fair_market_value of the unencumbered property as of date as dollar_figure and the fair_market_value of the property after the granting of the conservation_easement as dollar_figure after conveying the conservation_easement later on date browning creek sold its interest in the property to quiet acre farm inc quiet acre for dollar_figure 4eastern shore land conservancy inc is a sec_501 public charity see irs eo select check https www irs gov charities-non-profits exempt- organizations-select-check last visited date 5we note that after the sale of the property petitioners through rutkoske farms continued to actively farm full time the big_number acres on the six other farms continued browning creek reported that its total basis in the property was dollar_figure browning creek allocated dollar_figure of this amount to the conservation_easement and dollar_figure to its remaining interest in the property browning creek reported a capital_gain of dollar_figure from the sale of the property dollar_figure from the sale of the conservation_easement and dollar_figure from the sale of its remaining property interest browning creek also reported a noncash charitable_contribution for the conservation_easement of dollar_figure--the difference between the purported value of the property before the conveyance of the conservation_easement ie dollar_figure and the purported value of the property after the conveyance of the easement ie dollar_figure minus the dollar_figure browning creek received from the sale of the conservation_easement petitioners each filed their form sec_1040 u s individual_income_tax_return late a sec_50 partners of browning creek the rutkoske brothers each claimed as a passthrough item noncash charitable_contribution deductions of dollar_figure on schedules a itemized_deductions the rutkoske brothers reported the gain from the sale of browning creek’s interest in the property to quiet acre continued growing and harvesting wheat soybeans corn and barley 6respondent disputes the amount claimed as the noncash charitable_contribution_deduction for the conservation_easement on schedules d capital_gains_and_losses of their respective income_tax returns as long-term_capital_gain passed through from browning creek with mark rutkoske reporting dollar_figure and felix and karen rutkoske reporting dollar_figure for mark rutkoske reported wage income of dollar_figure interest_income of dollar_figure and a loss from partnerships_and_s_corporations of dollar_figure for felix and karen rutkoske reported wage income of dollar_figure interest_income of dollar_figure and a loss from partnerships_and_s_corporations of dollar_figure discussion summary_judgment is appropriate if the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the moving party bears the burden of showing that there is no genuine dispute of material fact and the court views all factual materials and inferences in the light most favorable to the nonmoving party 85_tc_812 rule d provides that where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere 7the difference between the amounts reported by the brothers most likely is due to rounding allegations or denials of such party’s pleading but rather must set forth specific facts by affidavits or otherwise showing that there is a genuine dispute for trial the parties agree that there are no facts in dispute as to the qualified farmer issue subparagraph e of sec_170 governs the deductibility of a qualified_conservation_contribution by an individual sec_170 generally limits the deduction from such a donation10 to of the donor’s contribution_base defined by sec_170 as the taxpayer’s adjusted 8when this section was first enacted sec_170 provided that t his subparagraph shall not apply to any contribution made in taxable years beginning after date pension_protection_act of pub_l_no sec a stat pincite the sunset provision was extended in subsequent years and in the consolidated appropriations act pub_l_no div q sec_111 sec_129 stat pincite repealed this sunset provision sec_170 is the general_rule governing charitable_contributions it provides that an individual is allowed a deduction for any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_170 generally limits the amount of the deduction to of the individual’s contribution_base donating taxpayers in general may carry forward a suspended donation to each of the five succeeding taxable years subject_to the contribution_base limitation sec_170 sec_170 defines qualified_conservation_contribution as a contribution of a qualified_real_property_interest to a qualified_organization exclusively for conservation purposes respondent does not dispute that the conservation_easement in this case is a qualified_conservation_contribution gross_income computed without regard to any net_operating_loss_carryback for the taxable_year less the value of his her other charitable_contributions for the year sec_170 provides a special rule for contributions of property used in agriculture or livestock production if the individual is a qualified_farmer_or_rancher for the taxable_year for which the contribution is made then that individual may deduct the value of the donation up to of the his her contribution_base less the amount of all other charitable_contributions allowable under sec_170 made during the year sec_170 defines the term qualified_farmer_or_rancher as an individual whose gross_income from the trade_or_business_of_farming within the meaning of sec_2032a is greater than of the individual’s gross_income for the taxable_year sec_2032a sets forth activities the revenues of which constitute income from the trade_or_business_of_farming a cultivating the soil or raising or harvesting any agricultural or horticultural commodity including the raising shearing feeding caring for training and management of animals on a farm b handling drying packing grading or storing on a farm any agricultural or horticultural commodity in its unmanufactured state but only if the owner tenant or operator of the farm regularly produces more than one-half of the commodity so treated and c i the planting cultivating caring for or cutting of trees or ii the preparation other than milling of trees for market to determine whether the contribution of the conservation_easement qualifies for the special rule_of sec_170 a fraction must be created the numerator of which is the income derived from the trade_or_business_of_farming and the denominator of which is the donor’s gross_income see sec_170 the parties disagree as to the numerator amount they agree as to the denominator amount we are mindful that although browning creek owned the property it is the rutkoske brothers who are treated as having contributed the conservation_easement to eastern shore land conservancy inc browning creek is treated as a partnership for federal tax purposes and as such is not subject_to the income_tax imposed by chapter see sec_701 thus pursuant to sec_703 while the taxable_income of a partnership is generally computed in the same manner as in the case of an individual the deduction for charitable_contributions provided in sec_170 is not allowed to the partnership specifically sec_1 sec_2032a is a special rule regarding the valuation of certain farm and real_property for purposes of the estate_tax specifically pursuant to sec_2032a the property is valued according to the use under which it qualifies as qualified_real_property a iv income_tax regs provides that e ach partner is considered as having paid within his taxable_year his distributive_share of any contribution or gift payment of which was actually made by the partnership within its taxable_year ending within or with the partner’s taxable_year this item shall be accounted for separately by the partners as provided in sec_702 sec_702 provides that in determining his her income_tax each partner shall take into account separately his her distributive_share of the partnership’s charitable_contributions thus in resolving the problem at hand we ignore browning creek and look at each rutkoske brother to determine whether he is a qualified farmer respondent’s assertion with regard to each rutkoske brother’s numerator amount is straightforward sec_2032a sets forth a list of specific activities the revenues derived from which constitute farming income sale of land and the sale of the rights to develop land ie the conservation_easement bargain sale are not activities listed in sec_2032a therefore proceeds from the sale of land and the sale of the rights to develop land do not constitute income from the trade_or_business_of_farming for purposes of sec_170 moreover we are mindful that under respondent’s interpretation felix rutkoske’s capital_gain income of dollar_figure arising from the sale of the property alone is greater than of his gross_income for likewise mark and karen rutkoske’s capital_gain income of dollar_figure arising from the sale of the property alone is greater than of their gross_income for petitioners have a different position they assert that the income derived from the sale of the conservation_easement as well as from the sale of the property constitutes income derived from the trade_or_business_of_farming petitioners point out that sec_170 provides t he term ‘qualified farmer or rancher’ means a taxpayer whose gross_income from the trade_or_business_of_farming within the meaning of sec_2032a is greater than percent of the taxpayer’s gross_income for the taxable_year petitioners maintain that the_business_of_farming requires monetary capital and investment in tangible physical capital including land buildings and structures and machinery and equipment hence they posit proceeds from a sale of an asset used in the_business_of_farming constitute income from the_business_of_farming accordingly the proceeds of sale of a tractor used in the_business_of_farming would be characterized as income from the_business_of_farming proceeds from a sale of real_estate used in the_business_of_farming likewise generates income from the_business_of_farming petitioners argue that the sale of the property falls under the strictures of sec_2032a in that farm real_estate is an asset integral to raising harvesting and or producing saleable agricultural or horticultural commodities as well as the handling drying packing grading and or storing the agricultural and or horticultural commodities produced for sale thus petitioners assert that proceeds from the sale of real_estate used in the_business_of_farming generates income from the trade of business of farming petitioners state the phases of a life cycle in the_business_of_farming are similar to the life cycle phases of other businesses there exists a start period a maturation or growth period a transitional wind up period and a termination cessation continuation of business activity during the wind up period includes communications and correspondence with suppliers and customers adjusting altering and prorating periodic monetary arrangements such as periodic business insurance arrangements management of and disposition of seed inventory management of and disposition of packing supplies inventory management of and disposition of fuel inventory continued compliance with tax filing and tax payment responsibilities payment of bills and payment on outstanding debts as illustrated in the below examples proceeds from disposition of a business asset constitute business income regardless whether such sale occurs during the maturation and growth phase of the business life cycle or whether such disposition occurs during the transitional wind up phase if a farmer receives non-refundable money from a developer in exchange for the farmer granting the developer an option to buy the farmer’s farmland exercisable for a six month period and if at the end of the six months the developer fails to exercise the option the income to the farmer on non exercise of the option should be characterized as income generated in the_business_of_farming when utility company a seeks to acquire utility company b and utility company a subsequently walks away from the potential acquisition and pays utility company b an acquisition cancellation fee then utility company b’s income from such transaction should be considered as income from the utility business if a farmer rents from a landlord under a long term lease and the landlord seeks to break the lease in order to sell the land to a shopping center developer the lease cancellation fee paid_by the landlord to the farmer should be characterized as income from the_business_of_farming publicly traded business have disclosed in separate sections of their profit loss statements income from discontinued operations such income from discontinued operations is still characterized as income from that company’s business despite that such income is realized during the wind down period in resolving the parties’ cross-motions we look to the wording of the statute to construe its meaning see 447_us_102 116_tc_289 aff’d 329_f3d_1131 9th cir when a statute is clear on its face we require unequivocal evidence of legislative purpose before interpreting the statute to override the plain meaning of the words used therein frontier chevrolet co v commissioner t c pincite sec_170 is written in straightforward terms a qualified_farmer_or_rancher is a individual whose gross_income from the trade_or_business_of_farming which is defined as the activities listed in sec_2032a is greater than of his her gross_income for the year neither the disposal of property nor the disposal of the development rights attached thereto is an activity listed in sec_2032a we recognize that an individual engaged in the trade_or_business_of_farming most likely will engage in activities beyond those enumerated in the statute the sale of used equipment by farmers is common the acquisition and disposition of land is necessary because without land none of the sec_2032a activities could be carried on but we are not reviewing petitioners’ activities in the context of determining their operation expense deductions or any other provision of the code that relates to a business’ general operations sec_170 is a narrowly tailored provision intended to provide a tax_benefit for a specific action namely the contribution of conservation easements by qualified farmers we will not broaden the scope of activities listed in sec_2032a beyond that ordinarily associated with them because our sole duty is to interpret the law as written by congress we do not agree with petitioners’ assertion that the disposal of property and the development rights attached thereto constitutes cultivating the soil raising agricultural or horticultural commodities the handling of such commodities or tree farming to cultivate means t o prepare and improve land as by fertilizing or plowing for raising crops webster’s ii new riverside university dictionary to raise in the context of agriculture means t o grow or breed id pincite and to harvest means t he act or process of gathering a crop id pincite for the contribution of the conservation_easement to qualify for the special rule_of sec_170 we look to the income derived from the sale of the agricultural and or horticultural products created when engaging in these activities not from the sale of the land on which the agricultural and or horticultural products are grown we acknowledge that the rutkoske brothers are farmers and that they continued in the agricultural business after the property was sold we further acknowledge that they used most of the proceeds derived from the sale of the property in their continuing farming operations but being a farmer does not make one a qualified farmer for purposes of sec_170 the statute is unambiguous a qualified_farmer_or_rancher is defined as a taxpayer whose gross_income from the trade_or_business_of_farming is greater than of his her gross_income for the year the statute speaks to income not spending in any case even if we were to agree with petitioners with respect to their interpretation of sec_170 they still would not prevail although petitioners are treated as having directly contributed the property sec_702 provides that t he character of any item_of_income gain loss deduction or credit included in a partner’s distributive_share under paragraphs through of subsection a of sec_702 shall be determined as if such item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership browning creek was not in the_business_of_farming it was in the business of leasing real_estate thus for federal_income_tax purposes the characterization of income from the sale of the property by browning creek ie income from the sale of a real_estate asset flows through to the rutkoske brothers and in their hands the sale proceeds do not constitute income from the trade_or_business_of_farming we recognize that the statute makes it difficult for a farmer to receive a maximum charitable_contribution_deduction by disposing of a portion of property in a year in which he she donates a conservation_easement especially in a state with high land values but it is not our task to rewrite a statute to conclude we will grant respondent’s motion for partial summary_judgment filed date and deny petitioners’ motion for partial summary_judgment filed date because respondent disputes petitioners’ valuation for the conservation_easement a trial with respect to the valuation likely will be necessary to reflect the foregoing an appropriate order will be issued
